Citation Nr: 0932681	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  
His military awards include the Combat Infantryman Badge 
(CIB) and a Sharpshooter Badge.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the service entrance 
examination and preexisted service.

2.  Competent evidence demonstrates that the Veteran's 
preexisting bilateral hearing loss disorder was aggravated by 
active service.


CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.304, 
3.306(b), 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  However, the increase need not be so severe as 
to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-297 (1991).  

In the present case, the Veteran claims service connection 
for bilateral hearing loss.  As will be discussed below, the 
evidence of record indicates that his preexisting bilateral 
hearing loss disorder was aggravated in service.  

After review of all the evidence of record, the Board finds 
that the Veteran's bilateral hearing loss was noted on the 
service entrance examination and preexisted service.  
Specifically, in May 1969, prior to entrance into service, he 
underwent a pre-induction examination, which noted the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
35
LEFT
15
15
15
25
40

Although the examiner did not comment as to the Veteran's 
degree of hearing loss, the Board notes that the Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Since a hearing disorder 
was noted on the May 1969 entrance examination, the Veteran 
is not entitled to the presumption of sound condition.  38 
U.S.C.A. § 1111.  

Here, the competent evidence demonstrates that the Veteran's 
preexisting bilateral hearing disorder was aggravated by 
active service.  For example, at his separation examination 
in April 1971 the following pure tone thresholds were 
documented:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
45
LEFT
5
0
0
        
X
45

The Board notes that under 38 C.F.R. § 3.306(b)(2), due 
regard will be given the places, types, and circumstances of 
service and particular consideration will be accorded combat 
duty and other hardships of service.  The development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy or 
following a status as a prisoner of war will establish 
aggravation of a disability.  

The Board acknowledges the Veteran's DD 214 indicating a 
primary specialty as a light weapons infantryman.  The Board 
has also considered various correspondence and testimony from 
the Veteran, describing his exposure to loud noise in 
service.  Therefore, in giving due consideration to the 
places, types, and circumstances of his service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a).  

Furthermore, as demonstrated above, in-service audiological 
testing demonstrated a worsening in the Veteran's auditory 
acuity at the 4000 Hz. range, between induction into, and 
separation from, service.  Indeed, upon reviewing the service 
treatment records, a VA examiner concluded in March 2007 that 
the Veteran had mild hearing loss at 4000 Hertz bilaterally 
upon military enlistment and moderate hearing loss at 4000 
Hertz bilaterally upon separation from active service.  As 
such, aggravation of his bilateral hearing loss disability 
has been demonstrated.

Next, post-service medical evidence, consisting of a March 
2007 VA examination, reflects a current diagnosis of 
bilateral hearing loss.  See 38 C.F.R. § 3.385.  Although the 
VA examiner provided a negative direct service connection 
nexus opinion, no opinion was rendered regarding aggravation.  
As such, the Board finds that the March 2007 VA opinion is of 
little probative value. 

Given that the Veteran's preexisting bilateral hearing loss 
objectively demonstrated an increase in severity during 
service, and considering the places, types, and circumstances 
of his service, the Board finds that his bilateral hearing 
loss was aggravated by service. As such, entitlement to 
service connection for bilateral hearing loss is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


